              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
              CIVIL CASE NO. 1:18-cv-00227-MR-WCM


RENEE BRUNELLE, AS PERSONAL )
REPRESENTATIVE OF THE ESTATE )
OF TRAVIS N. BRUNELLE,           )
                                 )
                   Plaintiff,    )
                                 )
     vs.                         )              ORDER
                                 )
FONTANA VILLAGE, INC. and the    )
TENNESSEE VALLEY AUTHORITY, )
                                 )
                   Defendants.   )
_______________________________ )
                                 )
TENNESSEE VALLEY AUTHORITY, )
                                 )
              Cross-Plaintiff,   )
     vs.                         )
                                 )
FONTANA VILLAGE, INC.,           )
                                 )
              Cross-Defendant.   )
________________________________ )

      THIS MATTER is before the Court on Tennessee Valley Authority’s

Unopposed Motion to Strike Jury Demand [Doc. 27].

      The Defendant/Cross-Plaintiff Tennessee Valley Authority (“TVA”)

moves to strike the jury demand set forth in the Plaintiff’s Complaint on the

grounds that no right of trial by jury exists against TVA in this action under
the Constitution or statutes of the United States. [Doc. 27]. The Plaintiff and

the Defendant/Cross-Defendant Fontana Village, Inc. have no objections to

TVA’s Motion.

      For the reasons stated in TVA’s Motion, and for cause shown,

      IT IS, THEREFORE, ORDERED that TVA’s Unopposed Motion to

Strike Jury Demand [Doc. 27] is GRANTED, and the Plaintiff’s demand for a

jury trial as to TVA is hereby STRICKEN.

      IT IS SO ORDERED.

                               Signed: February 8, 2019




                                         2
